ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on April 12, 1966 (185 So.2d 487) affirming the summary judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed January 31, 1968, 207 So.2d 674 and mandate dated March 27, 1968, now lodged in this court, quashed this court’s judgment and remanded the cause for disposition in accordance with the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, It is Ordered that the mandate of this court issued in this cause on May 11, 1966 is withdrawn, the opinion and judgment of this court filed in this cause on April 12, 1966 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the summary judgment of the circuit court appealed from is reversed and the cause is remanded to the trial court for further disposition in accordance with the opinion and judgment aforesaid.
As to the matter of petitioners’ attorney fees, it is ordered that the attorneys of record for petitioners are hereby allowed $750.00 as compensation for the services of said attorneys in the cause in this court. Costs allowed shall be taxed in the trial court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).